

Exhibit 10.1
 
EMPLOYMENT AGREEMENT

 
This employment agreement (“Agreement”) is made and entered into effective as of
January 1, 2010 (the “Effective Date”), by and between Neoprobe Corporation, a
Delaware Corporation with a place of business at 425 Metro Place North, Suite
300, Dublin, Ohio 43017-1367 (the “Company”) and David C. Bupp of Dublin, Ohio
(the “Employee”).
 
WHEREAS, the Company and the Employee entered into a series of employment
agreements effective as of January 1, 1996 and for subsequent periods, including
an employment agreement that was generally effective commencing as of January 1,
2009 through December 31, 2009; and
 
WHEREAS, the Company and the Employee wish to establish terms, covenants, and
conditions for the Employee’s continued employment effective as of January 1,
2010, as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
 
1.
Duties.  From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as President and Chief Executive
Officer of the Company and in such equivalent, additional or higher executive
level position or positions as shall be assigned to him by the Company’s Board
of Directors.  While serving in such executive level position or positions, the
Employee shall report to, be responsible to, and shall take direction from the
Board of Directors of the Company.  The Board of Directors shall not require the
Employee to perform any task that is inconsistent with the office of President
or the position of Chief Executive Officer.  During the Term of this Agreement
(as defined in Section 2 below), the Employee agrees to devote substantially all
of his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties which are assigned to him.  The Employee shall observe and abide by
the reasonable corporate policies and decisions of the Company in all business
matters.

 
The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries and (b) any investment or ownership interest in any
corporation or firm other than the Company beneficially owned by the Employee
(excluding investments in life insurance policies, bank deposits, publicly
traded securities that are less than five percent (5%) of their class and real
estate). The Employee will promptly notify the Board of Directors of the Company
of any additional positions undertaken or investments made by the Employee
during the Term of this Agreement if they are of a type which, if they had
existed on the date hereof, should have been listed on Exhibit A hereto.  As
long as the Employee’s other positions or investments in other firms do not
create a conflict of interest, violate the Employee’s obligations under Section
7 below or cause the Employee to neglect his duties hereunder, such activities
and positions shall not be deemed to be a breach of this Agreement.

 

--------------------------------------------------------------------------------

 

 
2.
Term of this Agreement.  Subject to Sections 4 and 5 hereof, the Term of this
Agreement shall be for a period of Thirty-Six (36) months, commencing January 1,
2010 and terminating December 31, 2012.

 
 
3.
Compensation.  During the Term of this Agreement, the Company shall pay, and the
Employee agrees to accept as full consideration for the services to be rendered
by the Employee hereunder, compensation consisting of the following:

 
 
A.
Salary.  Beginning on the first day of the Term of this Agreement, the Company
shall pay the Employee a salary of Three Hundred Fifty-Five Thousand Dollars
($355,000) per year, payable in semi-monthly or monthly installments as
requested by the Employee. The Committee (as hereinafter defined) shall review
the Employee’s annual salary on an annual basis and may increase, but not
decrease, the salary at its discretion.

 
 
B.
Bonus.  The Compensation, Nominating and Governance Committee (the “Committee”)
of the Board of Directors will, on an annual basis, review the performance of
the Company and of the Employee and will pay such bonus as it deems appropriate,
in its discretion, to the Employee based upon such review.  Such review and
bonus shall be consistent with any bonus plan adopted by the Committee, which
covers the executive officers and employees of the Company generally. For the
calendar year ending December 31, 2010, the Committee has determined that the
maximum bonus payment to the Employee will be One Hundred Twenty Five Thousand
Dollars ($125,000). The Employee shall be eligible for the payment of the pro
rata portion of the bonus for the calendar year ending December 31, 2010 in the
event the employment of the Employee terminates (other than a termination of
employment by the Company for Cause or a resignation of Employee subject to
paragraph B of Section 4) before December 31, 2010.  Any bonus payment to
Employee for the calendar year ending December 31, 2010 will be consistent with
the guidelines established by the Committee for other officer employees of the
Company for the payment of any bonus to officer employees of the Company for the
same period, including compliance with Section 162(m) of the Internal Revenue
Code (the “Code”).  The maximum bonus payment to the Employee for subsequent
calendar years during the term of this Agreement shall be determined at the
discretion of the Committee, (but with a target bonus of not less than $125,000)
and shall be payable consistent with the provisions set forth above regarding
the payment of the bonus for the year ending December 31, 2010.

 
 
2

--------------------------------------------------------------------------------

 

 
C.
Benefits.  During the Term of this Agreement, the Employee will receive such
employee benefits as are generally available to all employees of the
Company.  In addition, following the Employee’s termination of employment with
the Company at any time, other than a termination by the Company for Cause or a
resignation by the Employee without Good Reason, the Company shall provide
continuation of health coverage for the Employee on the same terms and
conditions as such coverage is available to other Company executive employees
for a period of Thirty-Six (36) months.  Notwithstanding the foregoing, if the
Company reasonably determines that such a continuation of health coverage may
not be exempt from federal income tax, then for a period of six (6) months after
the date of the Employee’s termination, the Employee shall pay to the Company an
amount equal to the stated taxable cost of such coverage. After the expiration
of the six-month period, the Employee shall receive from the Company a
reimbursement of the amounts paid by the Employee.  Further notwithstanding the
foregoing, in the event that such a continuation of coverage cannot be made
available after the end of the period during which continuation coverage is
generally available under the Company’s group health plan (which normally would
extend for only eighteen (18) months following a termination of employment), the
Company shall assist the Employee in finding other comparable coverage and shall
reimburse the Employee for the costs of such coverage so as to make the net
benefit to the Employee of such other continued coverage consistent, to the
extent possible, with the coverage that was available under the Company’s  group
health plan during the period such coverage was permitted to be continued.  Any
such reimbursements shall be subject to the following conditions:  (i) the
benefits or payments provided during any taxable year of the Executive may not
affect the benefits or payments to be provided to the Executive in any other
taxable year; (ii) reimbursement of any eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred; and (iii) the right to such benefits or
payments is not subject to liquidation or exchange for another benefit or
payment.

 
 
D.
Stock Options and Stock Based Awards.  The Committee of the Board of Directors
may, from time-to-time, grant stock options, restricted stock purchase
opportunities and such other forms of stock-based incentive compensation as it
deems appropriate, in its discretion, to the Employee under the Company’s Stock
Option and Restricted Stock Purchase Plan and the 1996 and 2002 Stock Incentive
Plan or any successor plan or plans (the “Stock Plans”).  The terms of the Stock
Plans and the relevant award agreements shall govern the rights of the Employee
and the Company thereunder in the event of any conflict between such terms and
this Agreement.  In addition, the Company and the Employee specifically agree
that (a) the 300,000 shares of restricted stock previously granted to the
Employee remain outstanding and subject to the terms of the original award
agreement and plan under which such award was granted, without change, and (b)
nothing in this Agreement shall create any limitation on or after the Effective
Date on grants that may be made, from time to time, to the Employee under the
terms of the Stock Plans, or under any other plan permitting grants of equity
based compensation.

 
 
E.
Vacation.  The Employee shall be entitled to thirty (30) days of vacation during
each calendar year during the Term of this Agreement.

 
 
F.
Expenses.  The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

 
 
3

--------------------------------------------------------------------------------

 

 
4.
Termination.

 
 
A.
For Cause. The Company may terminate the employment of the Employee prior to the
end of the Term of this Agreement “for cause.” Termination “for cause” shall be
defined as a termination by the Company of the employment of the Employee
occasioned by (i) the Employee being formally charged with a felony (other than
a traffic offense), or a crime involving moral turpitude, that in the reasonable
good faith judgment of the Board of Directors, would result in material damage
to the Company or its reputation, or would materially interfere with the
performance of Employee’s obligations under this Agreement, (ii) acts by the
Employee of  fraud, embezzlement, theft or other material dishonesty directed
against the Company; or (iii) the failure by the Employee to cure a willful
breach of a material duty imposed on the Employee under this Agreement within 15
days after written notice thereof by the Company or the continuation by the
Employee after written notice by the Company of a willful and continued neglect
of a duty imposed on the Employee under this Agreement.  In the event of
termination by the Company “for cause,” all salary, benefits and other payments
shall cease at the time of termination, and the Company shall have no further
obligations to the Employee.

 
 
B.
Resignation. If the Employee resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in paragraph G of this Section 4
below) shall cease at the time such resignation becomes effective.  At the time
of any such resignation, the Company shall pay the Employee the value of any
accrued but unused vacation time, and the amount of all accrued but previously
unpaid base salary through the date of such termination.  The Company shall
promptly reimburse the Employee for the amount of any expenses incurred prior to
such termination by the Employee as required under paragraph F of Section 3
above.

 
 
C.
Disability, Death. The Company may terminate the employment of the Employee
prior to the end of the Term of this Agreement if the Employee has been unable
to perform his duties hereunder or a similar job for a continuous period of
Twelve (12) months due to a physical or mental condition that, in the opinion of
a licensed physician, will be of indefinite duration or is without a reasonable
probability of recovery for a period of at least Six (6) months.  The Employee
agrees to submit to an examination by a licensed physician of his choice in
order to obtain such opinion, at the request of the Company, made after the
Employee has been absent from his place of employment for at least six (6)
months.  Any requested examination shall be paid for by the Company.  However,
this provision does not abrogate either the Company’s or the Employee’s rights
and obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination for Cause.

 
If during the Term of this Agreement, the Employee dies or his employment is
terminated because of his disability, all salary, benefits and other payments
shall cease at the time of death or disability, provided, however, that the
Company shall provide such health, dental and similar insurance or benefits as
were provided to Employee immediately before his termination by reason of death
or disability, to Employee or his family for the longer of Thirty-six (36)
months after such termination or the full unexpired Term of this Agreement on
the same terms and conditions (including cost) as were applicable before such
termination.  In addition, for the first six (6) months of disability, the
Company shall pay to the Employee the difference, if any, between any cash
benefits received by the Employee from a Company-sponsored disability insurance
policy and the Employee’s salary hereunder.  At the time of any such
termination, the Company shall pay the Employee, the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination.  The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.

 
4

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.
 
 
D.
Termination without Cause. A termination without Cause is a termination of the
employment of the Employee by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Employee.  If the
Company terminates the employment of the Employee without Cause, (whether before
the end of the Term of this Agreement or, if the Employee is employed by the
Company under paragraph E of this Section 4 below, after the Term of this
Agreement has ended) the Company shall, at the time of such termination, pay to
the Employee the severance payment provided in paragraph F of this Section 4
below together with the value of any accrued but unused vacation time and the
amount of all accrued but previously unpaid base salary through the date of such
termination and shall provide him with all of his benefits under paragraph C of
Section 3 above for the longer of Thirty-six (36) months or the full unexpired
Term of this Agreement.  The Company shall promptly reimburse the Employee for
the amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above.

 
If the Company terminates the employment of the Employee because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Employee has decided not to
relocate also, such termination of employment shall be deemed to be without
Cause.
 
 
E.
End of the Term of this Agreement.  Except as otherwise provided in paragraphs F
and G of this Section 4 below, the Company may terminate the employment of the
Employee at the end of the Term of this Agreement without any liability on the
part of the Company to the Employee but, if the Employee continues to be an
employee of the Company after the Term of this Agreement ends, his employment
shall be governed by the terms and conditions of this Agreement, but he shall be
an employee at will and his employment may be terminated at any time by either
the Company or the Employee without notice and for any reason not prohibited by
law or no reason at all.  If the Company terminates the employment of the
Employee at the end of the Term of this Agreement, the Company shall, at the
time of such termination, pay to the Employee the severance payment provided in
paragraph F of this Section 4 below together with the value of any accrued but
unused vacation time and the amount of all accrued but previously unpaid base
salary through the date of such termination.  The Company shall promptly
reimburse the Employee for the amount of any reasonable expenses incurred prior
to such termination by the Employee as required under paragraph F of Section 3
above.

 
 
5

--------------------------------------------------------------------------------

 

 
F.
Severance.   At such time as the employment of the Employee is terminated for
any reason, whether during the Term of this Agreement or thereafter (and
including a termination that occurs as of the expiration of the Term of this
Agreement), other than by the Company for Cause or by the Employee without Good
Reason, as hereinafter defined, the Employee shall be paid, as a severance
payment, the amount of Five Hundred Thirty-Two Thousand Five Hundred Dollars
($532,500) together with the value of any accrued but unused vacation time. If
the termination is by the Company other than for Cause or by the Employee for
Good Reason during the Term of this Agreement, such amount shall be paid ratably
over the balance of the Term; otherwise it shall be paid in a single payment at
the time of termination. For these purposes, the Employee shall be treated as
having terminated for Good Reason only if (I) the Employee’s resignation occurs
within six months following the initial existence of one or more of the
following conditions arising without the Employee’s consent:  (1) A material
diminution in the service provider’s base compensation; (2) a material
diminution in the service provider’s authority, duties, or responsibilities; (3)
a requirement that the Employee report to a person or body in authority other
than the Board of Directors of the Company or a committee comprised of members
of the Board of Directors; (4) a material diminution in the budget over which
the Employee retains authority; (5) a material change in the geographic location
that constitutes the Employee’s principal place of business; or (6) any other
action or inaction that constitutes a material breach by the Company of this
Agreement, and (II) the Employee has provided notice to the Company of the
existence of the condition forming the basis for the Employee’s intent to resign
for Good Reason within 90 days of the initial existence of such condition, and
the Company has failed to remedy the condition within 30 days of such notice.

 
 
G.
Change of Control Severance.  In addition to the rights of the Employee under
the Company’s employee benefit plans (paragraphs C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently terminated, or subsequently
terminated within six months, (a) by the Company without Cause, (b) by the
expiration of the Term of this Agreement, or (c) by the resignation of the
Employee because he has reasonably determined in good faith that his titles,
authorities, responsibilities, salary, bonus opportunities or benefits have been
materially diminished, that a material adverse change in his working conditions
has occurred, that his services are no longer required in light of the Company’s
business plan, or the Company has breached this Agreement, the Company shall pay
the Employee, as a severance payment, at the time of such termination, the
greater of the amount equal to Thirty (30) months of the Employee’s Salary as
defined in Section 3 (A) above or Eight Hundred Eighty-Seven Thousand Five
Hundred Dollars ($887,500) together with the value of any accrued but unused
vacation time, and the amount of all accrued but previously unpaid base salary
through the date of termination and shall provide him with all of the Employee
benefits under paragraph C of Section 3 above for the longer of Thirty-six (36)
months or the full unexpired Term of this Agreement.  The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.
Notwithstanding the foregoing, before the Employee may resign pursuant to
Section 4(G)(c) above, the Employee shall deliver to the Company a written
notice of the Employee’s intent to terminate his employment pursuant to Section
4(G)(c), and the Company shall have been given a reasonable opportunity to cure
any such act, omission or condition within Thirty (30) days after the Company’s
receipt of such notice.

 
 
6

--------------------------------------------------------------------------------

 

For the purpose of this Agreement, a Change in Control of the Company has
occurred when:  (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than Neoprobe, an employee benefit plan
created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Neoprobe having thirty percent (30%) or
more of the voting power of all the voting securities issued by Neoprobe in the
election of Directors at the next meeting of the holders of voting securities to
be held for such purpose; (b) a majority of the Directors elected at any meeting
of the holders of voting securities of Neoprobe are persons who were not
nominated for such election by the Board of Directors or a duly constituted
committee of the Board of Directors having authority in such matters; (c) the
stockholders of Neoprobe approve a merger or consolidation of Neoprobe with
another person other than a merger or consolidation in which the holders of
Neoprobe’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Neoprobe approve a transfer of substantially all of the assets
of Neoprobe to another person other than a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Neoprobe or by the holders of Neoprobe’s voting securities issued and
outstanding immediately before such transfer in the same relative proportions to
each other as existed before such event.  The parties hereto agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term of this Agreement but which continued until after the end of the Term
of this Agreement and such transaction is consummated after the end of the Term
of this Agreement, such transaction shall be deemed to have occurred when the
definite proposal was made for the purposes of the first sentence of this
paragraph G of this Section 4.
 
Notwithstanding anything in this paragraph G of this Section 4 to the contrary,
in the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Employee is treated as compensation that is
contingent on a change in “the ownership or effective control of” the Company,
or on a change “in the ownership of a substantial portion of the assets of” the
Company (as these phrases are used for purposes of Code Section 280G(b)
(regarding “excess parachute payments”), and that these amounts, when aggregated
for purposes of Code Section 280G would result in all or a portion of such
payments being treated as an “excess parachute payment” (as that phrase is
defined in Code Section 280G(b), then a reduction in the amounts payable as
severance under this paragraph G of this Section 4 shall be made (such reduction
being referred to hereinafter as a “280G Cutback”) to the extent necessary, and
only if possible, so that no portion of any compensation provided to the
Employee is treated as an “excess parachute payment” for purposes of Code
Section 280G.  In the event that the amount payable to the Employee as severance
under this Agreement must be reduced under this Paragraph G, such amounts are
intended to be reduced or modified in a manner so as not to change the time and
form of any payment to the Employee in a manner that causes the Employee to
incur excise tax, penalties, or interest under Code Section 409A.

 
7

--------------------------------------------------------------------------------

 

 
H.
Release.  Notwithstanding the provisions of paragraphs F. and G. of this Section
4, the Employee will not be deemed to be entitled to any severance payment upon
termination of employment unless Employee executes a release of claims in a form
substantially similar to the form attached as Exhibit B hereto and does not
revoke his execution within the 7 day period as provided therein.

 
 
I.
Benefit and Stock Plans.  In the event that a benefit plan or Stock Plan which
covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee (e.g., life insurance or
disability insurance), then such benefit plan or Stock Plan shall control the
disposition of the benefits or stock options.

 
 
5.
Proprietary Information Agreement.  Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company.  The
Proprietary Information Agreement shall not be limited by this Agreement in any
manner, and the Employee shall act in accordance with the provisions of the
Proprietary Information Agreement at all times during the Term of this
Agreement.

 
 
6.
Non-Competition.  Employee agrees that for so long as he is employed by the
Company under this Agreement and for one (1) year thereafter, the Employee will
not:

 
 
A.
enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);

 
 
B.
engage in any directly Competitive Business for his own account;

 
 
C.
become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity;

 
 
D.
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply; or

 
 
E.
hire any person who is an employee of the Company or any subsidiary, or
otherwise induce or attempt to induce any employee of the Company or any
subsidiary to leave the employ of the Company or such subsidiary, or in any way
interfere with the relationship between the Company or any subsidiary and any
employee thereof.

 
 
8

--------------------------------------------------------------------------------

 

Nothing in this Agreement shall preclude Employee from taking employment in the
banking or related financial services industries nor from investing his personal
assets in the securities or any Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than one percent (1%) of the publicly-traded equity securities of such
Competitive Business.  “Competitive Business” for purposes of this Agreement
shall mean any business or enterprise which:
 
 
(a)
is engaged in the development and/or commercialization of products and/or
systems for use in intraoperative detection of cancer, or

 
 
(b)
reasonably understood to be competitive in the relevant market with products
and/or systems described in clause a above, or

 
 
(c)
the Company engages in during the Term of this Agreement pursuant to a
determination of the Board of Directors and from which the Company derives a
material amount of revenue or in which the Company has made a material capital
investment.

 
The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause or at
the end of the Term of this Agreement.
 
 
7.
Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Columbus, Ohio, in
accordance with the non-union employment arbitration rules of the American
Arbitration Association (“AAA”) then in effect.  If specific non-union
employment dispute rules are not in effect, then AAA commercial arbitration
rules shall govern the dispute.  If the amount claimed exceeds $100,000, the
arbitration shall be before a panel of three arbitrators.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  The Company
shall indemnify the Employee against and hold him harmless from any attorney’s
fees, court costs and other expenses incurred by the Employee in connection with
the preparation, commencement, prosecution, defense, or enforcement of any
arbitration, award, confirmation or judgment in order to assert or defend any
right or obtain any payment under paragraph C of Section 4 above or under this
sentence; without regard to the success of the Employee or his attorney in any
such arbitration or proceeding.

 
 
8.
Withholding of Taxes.  The Company may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes or withholding
obligations as allowed or required by law.  If the amounts payable under this
Agreement are not large enough to allow the Company to satisfy any such
withholding obligation, the Company may require the Employee to pay cash to the
Company in an amount necessary to satisfy its withholding obligation.

 
 
9.
Right of Offset.  The parties agree that by this Agreement Company shall have
the right, during or after Employee’s employment, to offset from any
compensation or severance owed to Employee, the amounts of any monies and/or the
value of any property due and owed to Company by Employee.  The Company will
discuss and/or notify Employee of any such offset prior to implementing the same
and will provide Employee with a written accounting of any such offset.

 
 
10.
Governing Law.  The Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to its principles of conflicts
of laws.

 
 
9

--------------------------------------------------------------------------------

 

 
11.
Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of the Agreement, which shall remain in full force and effect.

 
 
12.
Compliance with Section 409A of the Code.  If, when the Employee's employment
with the Company terminates, the Employee is a "specified employee" as defined
in Code Section 409A(a)(2)(B)(i), and if any payments under this Agreement,
including payments under Section 4, will result in the inclusion of any amounts
in the Employee’s gross income pursuant to Code Section 409A(a), then despite
any provision of this Agreement to the contrary, the Employee will not be
entitled to payments until the earliest date that such payment can be made
without violating the requirements of Code Section 409A(a)(2)(B) (generally
requiring that payments of deferred compensation by reason of a specified
employee’s separation from service be made no earlier than the date which is six
months after such separation from service).  As soon as practicable after the
end of the period during which payments are delayed under this provision, the
entire amount of the delayed payments shall be paid to the Employee in a lump
sum.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” as defined under
Section 409A of the Code. Additionally, if any provision of this Agreement could
violate any requirements of Code Section 409A, the Company will interpret and
apply such provision, to the extent possible, in a manner consistent with the
requirements of Code Section 409A.

 
 
13.
Entire Agreement.

 
 
A.
All prior employment agreements are terminated as of the Effective
Date.  Notwithstanding the foregoing, any previously granted equity based
compensation awards shall continue in full force and effect under the terms of
the applicable grant or award agreements and the applicable Stock Plan.

 
 
B.
This Agreement and the Proprietary Information Agreement constitute the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, and preliminary
agreements.  This Agreement may not be amended except in writing executed by the
parties hereto.

 
 
14.
Effect on Successors of Interest.  This Agreement shall inure to the benefit of
and be binding upon heirs, administrators, executors, successors and assigns of
each of the parties hereto.  Notwithstanding the above, the Employee recognizes
and agrees that his obligation under this Agreement may not be assigned without
the consent of the Company.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 
NEOPROBE CORPORATION
EMPLOYEE
       
By: 
/s/ Carl J. Aschinger, Jr.
 
/s/ David C. Bupp
   
Carl J. Aschinger, Jr.
David C. Bupp
   
Chairman Board of Directors
   

 
 
10

--------------------------------------------------------------------------------

 

Exhibit A

 
None

 
11

--------------------------------------------------------------------------------

 
 
Exhibit B

 
Form of Release of Claims
 
In consideration for the severance pay and benefits to be provided by Neoprobe
Corporation (“Neoprobe”) to David C. Bupp (the “Employee”) under paragraphs F.
and G. of Section 4 of the Employment Agreement between the parties effective as
of January 1, 2010 (the “Employment Agreement”), the Employee, individually
and  on behalf of Employee’s heirs, executors, administrators, beneficiaries,
and assigns hereby releases and discharges Neoprobe, its past and present
subsidiaries and affiliates, and any of their officers, directors, agents,
employees, successors, and assigns (separately and collectively “Releasees”),
jointly and individually, from any and all claims, liabilities, demands, and
causes of action, known or unknown, of any nature whatsoever, including but not
limited to those arising under the Civil Rights Acts of 1866,1964, and 1991, as
amended, the Age Discrimination in Employment act of 1967, as amended, the
Employee Retirement Income Security Act of 1974, as mended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act, all
Medical Leave Acts, all state civil rights and fair employment laws, and all
state common law claims which Employee may have or claim to have against
Releasees with regard to or arising out of Employee’s separation from employment
with Neoprobe.  Nothing herein shall act to release Employee’s vested or
unvested rights pertaining to (a) any severance pay or benefits due under the
Employment Agreement; (b) any post-employment entitlement to any pay or benefits
under any benefit or incentive pay plan administered or sponsored by Employer in
effect during Employee’s employment; (c) any post-employment entitlement to
coverage under any applicable Directors’ and Officers’ Liability policy and any
similar policy, including any right or legal requirement to be indemnified,
defended and held harmless for any acts or omissions committed while acting
within the scope of Employee’s employment with Neoprobe; (d) any claim Employee
may have under Ohio’s Worker’s Compensation laws, or (e) any claim that cannot
be released as a matter of law.
 
Neoprobe, in turn, agrees to release and discharge Employee, individually and on
behalf of Employee’s heirs, executors, administrators, beneficiaries, and
assigns, jointly and individually (“Employee Releasees”), from any and all
claims, liabilities, demands, and causes of action, known or unknown, of any
nature whatsoever, whether arising under any federal, state or local law,
statute or ordinance, which Neoprobe may have or claim to have against Employee
Releasees with regard to or arising out of Employee’s employment with or
separation from Neoprobe, except that Neoprobe expressly does not release or
discharge Employee Releasees from any claims or actions arising out of
Employee’s breach of any obligation under the Employment Agreement (or the
Proprietary Information Agreement referenced therein) or Employee’s intentional
violation of any civil or criminal laws which Employee committed while acting
outside the scope and authority of his employment with Neoprobe.
 
The severance payments and the undertakings under this Release are the
compromise of alleged and disputed claims and neither the undertakings nor the
severance payments are to be construed as an admission of liability of
Releasees, by whom liability is expressly denied.
 
Employee is hereby advised to consult an attorney before signing this
Release.  Employee hereby acknowledges that:
 
 
·
Employee has been given the opportunity to read and review this Release and
fully understands the meaning and intent of it;

 
 
·
Employee has been given a period of at least 21 days within which to consider
whether to execute this Release;

 
 
·
Employee has been advised in writing to consult an attorney before signing and
returning this Release;

 
 
·
Employee has received valuable and good consideration to which Employee is not
otherwise entitled in exchange for Employee’s execution of this Agreement;

 
 
·
Employee was not coerced in any manner into signing this Release; and

 
 
12

--------------------------------------------------------------------------------

 

 
·
Employee is competent to execute this Release.

 
 
·
Employee may revoke this Release within seven days after Employee signs it by so
indicating in writing to the Chief Human Resources Officer or Neoprobe.  This
Release shall not become effective until the expiration of the seven day
revocation period.

 
EMPLOYEE:
             
David C. Bupp
Date


 
13

--------------------------------------------------------------------------------

 